       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              14 Cr. 504-1 (KPF)

EDDIE MATEUS,                                              ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Eddie Mateus, who is currently incarcerated at the minimum

security camp at FCI Otisville in New York (“Otisville”), has applied for

compassionate release, in the form of a resentencing to time served, pursuant

to 18 U.S.C. § 3582(c)(1)(A). (Dkt. #130). In brief, Mr. Mateus contends that he

is at an increased risk of severe illness or worse because once (if not twice) in

preceding five months, he contracted the COVID-19 virus. The Government

opposes Mr. Mateus’s motion. (Dkt. #133). As set forth in the remainder of

this Order, the Court denies Mr. Mateus’s motion for compassionate release.

                                 BACKGROUND

      This Court has previously discussed Mr. Mateus’s criminal conduct, see

Mateus v. United States, No. 18 Civ. 638 (KPF), 2020 WL 1046624, at *2

(S.D.N.Y. Mar. 4, 2020), and therefore refers to it only as necessary to resolve

the instant motion. On August 4, 2014, Mr. Mateus was arrested pursuant to

a sealed indictment charging him with narcotics conspiracy, in violation of Title

21, United States Code, Section 846. (Dkt. #2-4). On May 31, 2016, after

substantial pretrial motion practice, the Government filed a superseding

indictment (the “S1 Indictment”) that charged Mr. Mateus with conspiracy to
       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 2 of 10




distribute, and to possess with the intent to distribute, five kilograms and more

of mixtures and substances containing a detectable amount of cocaine, and

one kilogram and more of mixtures and substances containing a detectable

amount of heroin, thereby implicating the ten-year mandatory minimum term

specified in Title 21, United States Code, Section 841(b)(1)(A). (Dkt. #91).

      On June 13, 2016, on the eve of his trial, Mr. Mateus entered a plea of

guilty to Count One of the S1 Indictment. (PSR ¶ 5; Dkt. #97 (plea transcript)).

The plea was entered pursuant to a written plea agreement with the

Government in which, among other things, the parties stipulated that the

applicable range under the United States Sentencing Guidelines (“U.S.S.G.” or

the “Guidelines”) was 135 to 168 months’ imprisonment, with a mandatory

minimum term of 120 months’ imprisonment. Sentencing took place on

January 4, 2017. (Dkt. #112 (judgment); 113 (transcript (“Sent. Tr.”))). During

the proceedings, the Court determined that the correct Guidelines range was

121 to 135 months’ imprisonment, and sentenced Mr. Mateus to the statutory

minimum term of 120 months:

            What is interesting to me is that the parties again are
            similar on the generalities and very, very different on
            the details. Right now I’m not sure that I know all of
            the details of this conspiracy or of Mr. Mateus’s
            involvement in it and so it’s difficult for me to have a
            complete picture of his role and what he’s done.
            However, for the purposes of this proceeding, more
            effectively for me the choices between 120 months and
            121 months, I really don’t need additional detail. I don’t
            need additional clarity. I can accept what Mr. Mateus
            has said to me. I can accept what the government has
            said to me and make my decision accordingly.



                                        2
       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 3 of 10




            I might take issue slightly with Mr. Mateus’ comments
            that he has accepted responsibility. I know he has told
            me it. I’d started to count how many times he told me
            he was accepting responsibility fully in the course of his
            statements to me and in the course of his written
            submission. But there is at the same time a certain
            habit he has of blaming someone for what has
            happened. I’ve heard a lot about how Mr. Lizardo was
            involved and how Mr. Lizardo is on some level to blame
            for Mr. Mateus’ involvement in this case. I don’t know
            that to be the case. I don’t need to know and therefore,
            I stopped Mr. Mateus with his discussions of the
            government and its plea negotiations with him. It’s not
            my concern. The offer was the offer he took. I am not
            going to have him renegotiate it in my presence.

(Sent. Tr. 37-38).

      In contravention of his plea agreement with the Government, Mr. Mateus

filed a motion to vacate, set aside, or correct his sentence in January 2018.

(Dkt. #115). After extensive briefing and development of the record, the Court

denied the motion by Opinion and Order dated March 4, 2020. (Dkt. #128).

Three months later, on June 30, 2020, new counsel entered a notice of

appearance on Mr. Mateus’s behalf and filed the instant motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. #129-130).

Initially, Mr. Mateus argued that he “has full-blown symptomatic COVID-19,

and he is particularly vulnerable to complications” as a result of pre-existing

lung ailments. (Dkt. #130 at 2; see also Dkt. #132 (supplemental defense

submission); but see Final Presentence Investigation Report (“PSR”) ¶ 48

(summarizing Mr. Mateus’s statement to the Probation Office that he was “in

good health and not presently under a physician’s care”)). Mr. Mateus also

expressed concerns about his incarceration at Otisville’s Secure Housing Unit


                                        3
       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 4 of 10




(or “SHU”). (Id. at 2, 11-16). The Government filed an opposition letter brief on

July 10, 2020 — noting, among other things, that “the defendant experienced a

mild or asymptomatic case of COVID-19, and he since appears to have fully

recovered.” (Dkt. #133 at 5). Mr. Mateus then filed his reply on July 17, 2020,

stating that his recovery was neither rapid nor without symptoms, and that the

Government had “undercount[ed]” his post-sentencing rehabilitation. (Dkt.

#134 at 2). The Court has also had the opportunity to review Mr. Mateus’s

medical records, which were produced in response to a request of the Bureau

of Prisons (the “BOP”).

                                 APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the BOP, or upon motion

of the defendant. A defendant may move under § 3582(c)(1)(A) only after the

defendant has “fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

                                        4
       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 5 of 10




court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

burden to show he is entitled to a sentence reduction.” United States v. Ebbers,

No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,

when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).




                                        5
       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 6 of 10




                                  DISCUSSION

      Mr. Mateus’s motion is properly before the Court because more than 30

days have passed since he submitted his request to BOP on April 14, 2020.

(Dkt. #130 at 9). The issue at hand is whether Mr. Mateus has identified

“extraordinary and compelling reasons” warranting his release. The Court

finds that he has not.

      To be sure, Mr. Mateus’s motion differs from many the Court has

received, because rather than arguing a higher risk of contracting the COVID-

19 virus, Mr. Mateus has already contracted and recovered from it. The Court

recognizes, as do the parties, that sister courts in this District have granted,

and denied, compassionate release motions based on the existence of the

COVID-19 pandemic and the risks of its transmission at prisons. (See, e.g.,

Dkt. #130 at 15-16, Dkt. #132 at 1-4 (defense listings of cases granting

compassionate release to inmates); Dkt. #133 at 5-7 (Government

distinguishing of cases cited by Mr. Mateus)). This Court continues to align

itself with those courts that have found “that the risks posed by the pandemic

alone do not constitute extraordinary and compelling reasons for release,

absent additional factors such as advanced age or serious underlying health

conditions that place a defendant at greater risk of negative complications from

the disease.” United States v. Nwankwo, No. 12 Cr. 31 (VM), 2020 WL

2490044, at *1-2 (S.D.N.Y. May 14, 2020) (emphasis added) (collecting cases);

see also United States v. Brady, No. 18 Cr. 316 (PAC), 2020 WL 2512100, at *3

(S.D.N.Y. May 15, 2020) (“Instead, compassionate release motions amid the

                                         6
       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 7 of 10




COVID-19 pandemic have required a ‘fact-intensive’ inquiry, made in the

‘unique circumstances’ and ‘context’ of each individual defendant. In practice,

courts in this district have considered the age of the prisoner; the severity and

documented history of the defendant’s health conditions, as well as the

defendant’s history of managing those conditions in prison; the proliferation

and status of infections in the prison facility; the proportion of the term of

incarceration that has been served by the prisoner; and the sentencing factors

in 18 U.S.C. § 3553(a), with particular emphasis on the seriousness of the

offense, the deterrent effect of the punishment, and the need to protect the

public.” (internal citations omitted)). 1

      Mr. Mateus has not demonstrated extraordinary and compelling

circumstances in this case. Put simply, Mr. Mateus has already contracted the

COVID-19 virus and recovered from it. Other courts have denied

compassionate release requests on this basis, and the Court is persuaded by

their analyses. See, e.g., United States v. Perez, No. 04 Cr. 937-1 (NRB), 2020

WL 4677586, at *1 (S.D.N.Y. Aug. 11, 2020) (“While it is unfortunate that

defendant suffered from COVID-19 while in custody, contraction of a disease

generally does not constitute an extraordinary and compelling basis for release.

The fact that defendant recovered from COVID-19 further supports this



1     Mr. Mateus notes that the Court granted compassionate relief requests for individuals
      convicted of comparable or worse conduct. (Dkt. #130 at 2 (citing United States v.
      Gentille, No. 19 Cr. 590 (KPF), 2020 WL 1814158, at *1 (S.D.N.Y. Apr. 9, 2020)); Dkt.
      #134 at 2-3 (citing Gentille and United States v. Amaro, No. 16 Cr. 848 (KPF), 2020 WL
      3975486, at *1 (S.D.N.Y. July 14, 2020))). Those cases are inapposite for several
      reasons, including the fact that each of those defendants was within a month of release
      to supervised release or a halfway house.

                                             7
       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 8 of 10




conclusion.”); United States v. Malecki, No. 17 Cr. 18S, 2020 WL 4013050, at

*5 (W.D.N.Y. July 16, 2020) (“Malecki, however, has already had COVID-19,

suffered no ill effects, and is recovered. The risks and dangers associated with

COVID-19 are therefore not grounds for relief.” (collecting cases)). And while

Mr. Mateus proffers several medical and mental health conditions and personal

habits that, he claims, compel his release even now, the Court disagrees. The

Court has reviewed closely Mr. Mateus’s medical records, which substantiate

the Government’s argument that “[Mr.] Mateus is not presently experiencing

any substantial impairment or risk to his health, nor is there reason to believe

these circumstances will change in the future in a manner that creates

extraordinary and compelling reasons for his release.” (Dkt. #133 at 5). More

to the point, Mr. Mateus has not suggested that his medical care has been

hampered by the pandemic, and the Court’s review discloses that Mr. Mateus

has received appropriate care during his incarceration. (See Dkt. #134 at 5

(acknowledging prompt response of medical staff to recent mental health

episode)). Finally, the Court notes that the most recent information from the

BOP discloses only one Otisville staff member, and no inmates, who currently

test positive for COVID-19. https://www.bop.gov/coronavirus/ (last accessed

August 27, 2020).

      Separately, while the Court is pleased to hear of Mr. Mateus’s efforts

towards rehabilitation, such efforts do not suffice, alone or in combination with

his other issues, to warrant the extraordinary relief he now seeks. See

U.S.S.G. § 1B1.13, n.3 (“rehabilitation of the defendant is not, by itself, an

                                         8
       Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 9 of 10




extraordinary and compelling reason”); see generally United States v. Morrison,

No. 16 Cr. 551-1 (KPF), 2020 WL 2555332, at *2 (S.D.N.Y. May 20, 2020);

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *4 (S.D.N.Y.

Feb. 24, 2020).

      Finally, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Mateus’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Despite a prior federal

prosecution for cocaine trafficking, and a consequent 63-month term of

imprisonment (PSR ¶¶ 29-32), Mr. Mateus progressed to cocaine and heroin

trafficking in kilogram quantities in 2011, and did so for at least a year (id. at

¶¶ 10-13). And as hinted at in his plea and sentencing submissions, and as

made clear in his Section 2255 motion, Mr. Mateus still has not fully accepted

responsibility for his conduct. The Court varied downwardly to sentence Mr.

Mateus at the statutory mandatory minimum; it intended then, and intends

now, for him to serve the totality of that sentence. Thus, the Court finds that

the § 3553(a) factors weigh against granting Mr. Mateus’s motion. 2




2     To the extent not already pursued, Mr. Mateus may pursue relief in the form of a
      furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the CARES
      Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
      to the BOP. The decision to grant that relief, however, is reserved to the discretion of
      the BOP.

                                             9
      Case 1:14-cr-00504-KPF Document 135 Filed 08/28/20 Page 10 of 10




                                CONCLUSION

      For the foregoing reasons, Defendant Mr. Mateus’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motion at docket entry 130.

      SO ORDERED.

Dated: August 28, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                      10
